Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the deficiencies of the previous office action noted by the applicant, the examiner agrees to make this action non-final.
Applicant’s arguments with respect to the Roberts reference have been considered but are moot because the new ground of rejection does not rely on Roberts as applied in the prior rejection of record.
Applicant's arguments filed 06/11/21 concerning claim 28 have been fully considered but they are not persuasive. Applicant argues “Pitschel fail to disclose or suggest that a level of user engagement of a user of a user device is received by a server as recited in Applicant's claim 28”. However Paragraph 49 explicitly states 
“Alternatively, user engagement predictor engine 200 can be installed on the client device, such as part of the media player application. In this case, the client can send the predicted user attention level and/or the designated invitational content type to the content server with the request.”
Thus Pitschel does disclose sending the level of user engagement to the server as required by claim 28. 
Applicant further argues “Applicant submits that the cited portions of Pitschel merely disclose determining a type of invitational content to be presented to a user, not scheduling whether or when to process received content. In Pitschel, it is not a matter of whether or not (or when) to display content, but which content is selected to be displayed. For example, Pitschel fails to disclose or suggest postponing presentation of content, but, rather, only discloses choosing the content item to be presented to match the user's attention level.”   Applicant is essentially asserting that “scheduling” is exclusive to “whether or not (or when)”.  The claims do not explicitly indicate the scheduling must be limited to a determination of “whether or not (or when)”.   Pitschel selects, for example, audio or video content based on the user engagement level.  Yes Pitschel discloses determining a type of content, but that type of content is still being delivered to the client.  In either case, the audio and video content are still arranged for delivery that is based on the user engagement level.  The claims do not include any language that would necessarily exclude this scenario from the scope of “scheduling delivery”.  Thus it is reasonable to interpret Pitschel as scheduling delivery of content to the user device based on the level of user engagement of the user of the user device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2014/0215086 by Pitschel et al. (Pitschel).
With respect to claim 28, Pitschel teaches a server comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, (Paragraph 47, 48, 77 Fig10a,10b)cause the server to at least: 
receive, from a user device (UD), a level of user engagement of a user of the user device (Paragraph 49 – client sends predicted user attention level to the server); and 
schedule delivery of content to the user device based on the level of user engagement of the user of the user device (Paragraph 49, 54, 55 and see response to arguments)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11, 12, 14, 15, 17, 18, 20, 21, 26, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0215086 by Pitschel et al. (Pitschel) in view of US 2017/01856650 by Vainas et al. (Vainas).
With respect to claim 9, Pitschel teaches a method, comprising: 
capturing at least one context of a user of a user device (Paragraph 6, 34, 58) ; 
capturing at least one context of the environment of the user of the user device (Paragraph 25, 35, 38, 57); 
predicting a level of user engagement by processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device (Paragraph 6, 36-39); and 
scheduling processing of received content based on the level of user engagement, wherein scheduling processing of the received content includes determining whether to present the received content in visual or audio type form.  (Paragraph 49, 54, 55)
Pitschel does not explicit disclose the scheduling also includes determining whether to store the received content.  Vainas teaches a similar system analyzing contextual and semantic attributes in order to determine whether to present or store content. (Paragraph 8-10, 14 – contextual users state and semantics are used to determine if content is shown or stored in a queue. For example in the user state of being at a meeting at work, certain messages are stored in a queue for later presentation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the scheduling of Pitschel including determine whether to store received content as taught by Vainas.  One would be motivated to have this as further optimizing the presentation of content to maximize user engagement is desirable in Pitschel. 
With respect to claim 11, Pitschel as modified teaches the method of claim 9, wherein the at least one context of the user of the user device comprises sensor data associated with at least one of a light sensor, a proximity sensor, a microphone, or an accelerometer. (Paragraph 6, 25, 38, 57-58, 69)

With respect to claim 12, Pitschled as modified teaches the method of claim 9, wherein the at least one context of the environment of the user of the user device comprises at least one of user location information, an indication as to whether the user of the user device is indoor or outdoor, an indication of an indoor location of the user of the user device, or a number of people in a proximity of the user of the user device. (Paragraph 25, 38, 57)
With respect to claim 14, Pitschled as modified teaches the method of claim 9, wherein the processing of the received content in case that the level of user engagement is below a threshold value is storing the received content (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas teaches the storing of content is based on user engagement being below a particular value, exemplified in 42-57)
With respect to claim 15, Pitschled as modified teaches the method of claim 9, wherein the processing of the received content in case that the level of user engagement is equal to or higher than a threshold value is presenting the received content at the user device of the user. (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas further teaches the presentation of content when above a particular value, exemplified in 42-57)
With respect to claim 17, Pitschled as modified teaches the method of claim 9, wherein the received content includes at least one of a notification from an application, an advertisement, a message from a smartphone, a message from an Internet-of-Things (IoT) device, or a message from a wearable device. (Pitschled Paragraph 3, 24, 59)(And noted Vainas paragraph 18, 2053).
Claim 18, 20 and 21 are similar in scope to claims 9, 11 and 12 and are therefore rejected based on the same rationale. 
Claim 26 is similar in scope to claim 9 and is therefore rejected based on the same rationale. 
With respect to claim 30, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to provide the level of user engagement to a server. (Paragraph 49)
With respect to claim 31, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to at least store the received content based on a determination that the level of user engagement is below a threshold value. (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas teaches the storing of content is based on user engagement being below a particular value, exemplified in 42-57)
With respect to claim 32, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to at least present the received content based on a determination that the level of user engagement is equal to or higher than a threshold value. (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas further teaches the presentation of content when above a particular value, exemplified in 42-57)
With respect to claim 33, Pitschel as modified teaches the user device of claim 26, wherein the received content includes at least one of a notification from an application, an advertisement, a message from a smartphone, a message from an Internet-of-Things (IoT) device, or a message from a wearable device. (Pitschled Paragraph 3, 24, 59)(And noted Vainas paragraph 18, 2053).

Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel and Vainas as applied to claim 9 and 18 above, and further in view of US 2014/0279026 by Nath et al. (Nath).
With respect to claim 10, Pitshcel as modified teaches the method of claim 9.  Both Pitshcel and Vainas teach various contexts including device and application usage aspects (Pitschel Paragraph 6 33 , Vainas Paragraph 33-41, 53 ) but does explicitly disclose corresponding usage durations and therefore does not disclose wherein the at least one context of the user of the user device comprises at least one of a device usage timestamp, a duration of a device usage session, a usage duration of an application, a timestamp of a phone call, a timestamp of a notification received, a timestamp of a notification attended, or time- stamped sensor data.
Nath teaches predicting user engagement can include using context data such as application usage duration (Paragraph 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the context data of Pitschel include a usage duration of an application as taught in Nath.  One would be motivated to have this as further assisting in prediction of user engagement would be desirable to Pitschel. 
Claim 19 is similar in scope to claim 10 and is rejected based on the same rationale. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel in view of US 2017/0201571 by Sherf et al. (Sherf).
With respect to claim 29, Pitschel teaches the server of claim 28, but does not disclose wherein the server is included in an edge node of a communications network.
Sherf teaches the use of an edge server to deliver content for certain advantages such as reducing response time to client requests.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the server of Pitschel be included in an edge node as in Sherft.  One would be motivated to have this as it is desirable to improve service quality through aspects such as reduced response times. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in at least describing the general state of the art as it relates to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.